Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds the 150 word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Pub.2015/0241838) in view of Yamaguchi et al. (US 5,818,506).
Regarding claim 11, Ishida et al. (US Pub.2015/0241838) teach an image forming apparatus (fig.2) comprising: a plurality of photosensitive members (fig.2, #24KY); a scanner unit (fig.2, #27) configured to scan said photosensitive members with laser beams in accordance with image information, wherein said scanner unit includes light sources corresponding to said photosensitive members, respectively (fig.2, #26KY), reflecting members configured to reflect the laser beams reflected by said rotatable polygonal mirror (see annotated fig.2, below: balloons 1 & 2), a rotatable polygonal mirror configured to reflect and deflect the laser beams emitted from said light sources (para.0032; near bold dotted line in annotated fig.2, below), and a box configured to accommodate said rotatable polygonal mirror and said reflecting members (fig.2, scanner housing #27); a fixing unit configured to fix, on a recording material, toner images formed on said photosensitive members and then superposed on the recording material (fig.2, #45), and a discharge tray configured to receive the recording material on which the images are formed and which is discharged from an inside of said image forming apparatus (fig.2, #56), wherein said scanner unit is provided between said plurality of photosensitive members and said discharge tray with respect to a vertical direction (see fig.2, #27 relative to #24K-Y and #56), wherein said box includes a plurality of outlets for emitting the laser beams corresponding to said photosensitive members, respectively (fig.2, though not denoted, outlets in the bottom of #27 must be present for #26K-Y to pass), wherein selected ones of the laser beams emitted from said light sources are reflected by said rotatable polygonal mirror toward a side where said fixing unit is provided (fig.2, #26M&Y), and remaining ones of the laser beams are reflected by said rotatable polygonal mirror toward a side opposite from the side where said fixing unit is provided (fig.2, #26K&C), wherein said reflecting members include a first reflecting member for reflecting the laser beam reflected from said rotatable polygonal mirror toward the outlet farthest from said fixing unit (see annotated fig.2, below, balloon 1) and a second reflecting member for reflecting the laser beam reflected from said rotatable polygonal mirror toward the outlet closest to said fixing unit (see annotate fig.2, below, balloon 2), and wherein a distance between said first reflecting member and said rotatable polygonal mirror is shorter than a distance between said second reflecting member and said rotatable polygonal mirror (see annotated fig.2, below, for both reflector balloons 1 and 2, the light has to travel from the polygon mirror [bold dashed line] to a first reflector and then to balloons 1 and 2 – both distances to the first reflectors are substantially the same, and the distance from the first reflector to balloon 2 is longer than the distances from the first reflector to balloon 1, so this limitation is met).
Regarding claim 13, Ishida et al. (US Pub.2015/0241838) teach an image forming apparatus wherein said discharge tray includes an inclined surface for receiving the recording material on which an image is formed and which is discharged from an inside of said image forming apparatus (fig.2, #56 is an inclined surface), wherein said scanner unit overlaps with said inclined surface as seen in the vertical direction of the image forming apparatus (fig.2, at least the end part having #26M&Y will overlap inclined part of #56).
Annotated Fig.2:

    PNG
    media_image1.png
    449
    493
    media_image1.png
    Greyscale

However, Ishida et al. (US Pub.2015/0241838) fail to teach an image forming apparatus wherein a distance between the outlet farthest from the fixing unit and a corresponding photosensitive member is longer than a distance between the outlet closest to the fixing unit and a corresponding photosensitive member.
Regarding claim 11, Yamaguchi et al. (US 5,818,506) teach an image forming apparatus (fig.1) comprising: a plurality of photosensitive members (fig.1, #58B-Y); a scanner unit (fig.1, #1) configured to scan said photosensitive members with laser beams in accordance with image information, wherein said scanner unit includes light sources corresponding to said photosensitive members, respectively (fig.1, see light lines going from #39B-Y to #58B-Y), a rotatable polygonal mirror configured to reflect and deflect the laser beams emitted from said light sources (fig.1, #5), and a box configured to accommodate the rotatable polygonal mirror (fig.1, housing of #1); a fixing unit (fig.1, #84), wherein said scanner unit is provided above said plurality of photosensitive members with respect to a vertical direction (see fig.1), wherein said box includes a plurality of outlets for emitting the laser beams corresponding to said photosensitive members, respectively (fig.1, #39B-Y), and wherein a distance between the outlet corresponding to the black cartridge and a corresponding photosensitive member is longer than a distance between the outlet on the opposite end of the scanning unit and a corresponding photosensitive member (fig.1, distance from #39B to #58B greater than distance from #39Y to #58Y).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the scanning unit form factor of Ishida et al. (US Pub.2015/0241838) to include the longer distance to the drum above the black cartridge as in Yamaguchi et al.  (US 5,818,506) in order to maintain apparatus design compactness while allowing an increase in size and capacity for the black cartridge since it is used more frequently (col.2, ln.39-63 & col.3, ln.1-4).
Upon combination, since the scanner housing height change is being made to the portion of the housing above #23K and #23K/#26K is the farthest beam from the fixing unit #45, the end limitation necessarily would be met: “a distance between the outlet farthest from the fixing unit and a corresponding photosensitive member is longer than a distance between the outlet closest to the fixing unit and a corresponding photosensitive member”.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US Pub.2015/0241838) in view of Yamaguchi et al. (US 5,818,506) as applied to claim 11 above, and further in view of Uduki (US Pub.2008/0094678).
Ishida et al. (US Pub.2015/0241838) in view of Yamaguchi et al. (US 5,818,506) teach all of the limitations of claim 11, upon which claim 12 depends.
Ishida et al. (US Pub.2015/0241838) further depicts the light beams spreading out from the center of the scanning unit at an incline to become beams #26K-Y (see fig.2).
However, Ishida et al. (US Pub.2015/0241838) in view of Yamaguchi et al. (US 5,818,506) fail to teach specifics about the orientation of the rotatable polygonal mirror.
Regarding claim 12, Uduki (US Pub.2008/0094678) teach a scanner unit for an image forming apparatus comprising a rotatable polygonal mirror (fig.1-3, #41; para.0029) wherein a rotational axis of said rotatable polygonal mirror is inclined relative to the vertical direction (fig.1&3, #41 is inclined relative to the vertical direction).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Ishida et al. (US Pub.2015/0241838) in view of Yamaguchi et al. (US 5,818,506) by tilting the mirror as in Uduki (US Pub.2008/0094678) because it allows for the full length of the optical path to be optimized within a constrained space by being oriented on a diagonal, thus the apparatus can be made smaller (para.0031).

Response to Arguments
The applicant is thanked for the new title and abstract.  While the abstract does now state that which is considered to be new in the art for this application, it currently exists at 169 words and thus exceeds the 150 word limit.
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive. The applicant correctly asserts that Ishida et al. (US Pub.2015/0241838) is silent regarding the rotatable polygonal mirror position with regards to the box.  However, Ishida discloses the use of a mirror (para.0032), depicts the light beams (the dot-dashed lines in box #70 in fig.2), and has an indent in the bottom center of box #70 that is a common depiction of a mounting block for a polygonal mirror.  As such, one of ordinary skill can extrapolate the location of the mirror in the approximate location of the bold dotted line in annotated fig.2, above.  As asserted in the rejection above, the distance to both unlabeled primary mirrors is substantially the same and the distance from the primary mirror to the outlet-reflecting mirror labeled with balloon 2 above is longer than the distance from the other primary mirror to the mirror labeled with balloon 1.  As such, the prior art combination is still found to read upon the claimed subject matter, contrary to the applicant’s arguments.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
6/21/2022